   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 1 of 20 PageID #:323




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

             Plaintiff,                        Case No. 17-cv-6815

             v.                                Judge John Robert Blakey

ROSEBUD RESTAURANTS, INC.,

             Defendant.

                                CONSENT DECREE

                                  THE LITIGATION

      1.     Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”)

filed this action alleging that Rosebud Restaurants, Inc. (“Rosebud” or “Defendant”)

engaged in unlawful employment practices at a former restaurant location, Centro,

in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

et seq. (“Title VII”), when it subjected Tina Rosenthal (“Rosenthal”) and a class of

individuals to sexual harassment and retaliated against Rosenthal, only, by

terminating her employment after she complained of discrimination. The EEOC

identified one other individual, Rhonda Teven, as a member of the class.

      2.     Defendant filed its Answer on June 6, 2018, in which it denied the

allegations in the Amended Complaint, which related to alleged conduct that occurred

in 2013 and early 2014.       This Consent Decree shall not constitute either an

adjudication or finding on the merits of the Amended Complaint or Defendant’s
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 2 of 20 PageID #:324




defenses and shall not be construed as an admission by any party of the claims or

defenses of any other party.

      3.     In the interest of resolving this matter, and as a result of having engaged

in comprehensive settlement negotiations, the EEOC and Rosebud have agreed that

this action should be fully and finally resolved by entry of this Consent Decree

(“Decree”). The EEOC will not use the underlying Charge relating to this lawsuit as

the jurisdictional basis for filing any other lawsuit or lawsuits against Defendant and

this Decree is intended to be the complete resolution of such Charge and of this

lawsuit.

      4.     This Decree fully and finally resolves any and all issues and claims

arising out of the Complaint and Amended Complaint filed by the EEOC and shall be

binding on the EEOC, Rosebud, and Rosebud’s directors, officers, employees,

successors, and assigns.

                                        FINDINGS

      5.     Having carefully examined the terms and provisions of this Decree, and

based on the pleadings, record, and stipulations of the parties, the Court finds that:

             (a)       This Court has jurisdiction over the subject matter of this action

and the parties;

             (b)       The terms of this Decree are adequate, fair, reasonable,

equitable, and just;

             (c)       The rights of the parties, Rosenthal, Teven, and the public are

adequately protected by this Decree;
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 3 of 20 PageID #:325




              (d)    This Decree conforms to the Federal Rules of Civil Procedure

and Title VII and is not in derogation of the rights or privileges of any person; and

              (e)    Entry of this Decree will further the objectives of Title VII and

will be in the best interests of the parties, Rosenthal, Teven, and the public.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

        INJUNCTION AGAINST DISCRIMINATION AND RETALIATION

       6.     Rosebud, its directors, officers, agents, employees, successors, and

assigns are hereby enjoined from: (1) subjecting any employee to harassment on the

basis of sex in violation of Title VII; and (2) engaging in any form of retaliation against

any person because such person has opposed any practice prohibited by Title VII,

filed a charge of discrimination under Title VII, testified or participated in any

manner in any investigation, proceeding, or hearing under Title VII, or asserted any

rights under this Decree.

                                 MONETARY RELIEF

       7.     Within twenty-one (21) calendar days of the approval of this Decree by

the District Court or within twenty-one (21) calendar days after Rosebud receives the

Release, attached as Exhibit A, signed by Rosenthal, whichever is later, Rosebud

shall pay Rosenthal the gross sum of $130,000.00 as back wages and compensatory

damages. Of the gross sum, $20,000.00 shall be designated as back wages, and

$110,000.00 shall be designated as damages. The amount designated as back wages

shall be subject to any required tax withholdings and deductions, for which Rosebud

shall issue an IRS Form W-2 to Rosenthal. Rosebud may not deduct the employer’s
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 4 of 20 PageID #:326




share of applicable taxes from the amount to be paid to Rosenthal. Rosebud shall

issue an IRS Form 1099 to Rosenthal for the amount designated as compensatory

damages. No deductions shall be made with respect to the amount designated as

compensatory damages. Rosebud shall send Rosenthal payment by check via

Certified or Registered Mail. Contemporaneously, Rosebud shall submit a copy of the

check(s) to EEOC.

      8.     Within twenty-one (21) calendar days of the approval of this Decree by

the District Court or within twenty-one (21) calendar days after Rosebud receives the

Release, attached as Exhibit B signed by Teven, whichever is later, Rosebud shall

pay Teven the gross sum of $30,000.00 as compensatory damages. Rosebud shall

issue an IRS Form 1099 to Teven for the amount designated as compensatory

damages. No deductions shall be made with respect to the amount designated as

compensatory damages. Rosebud shall send Teven payment by check via Certified or

Registered Mail. Contemporaneously, Rosebud shall submit a copy of the check to

EEOC.

      9.     If any portion of the monetary relief is not issued and mailed to

Rosenthal or Teven within the time period provided above after the approval of this

Decree by the District Court or after Rosebud receives a Release, attached as

Exhibits A and B, signed by Rosenthal or Teven, whichever is later (“Unpaid

Amount”), then Rosebud shall pay to Rosenthal or Teven, in the manner set forth
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 5 of 20 PageID #:327




above, $50 for each business day that the payment of monetary relief is late to

Rosenthal or Teven.
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 6 of 20 PageID #:328




            POLICIES AGAINST HARASSMENT AND RETALIATION

      10.     Within sixty (60) days of the date of the entry of this Decree, Rosebud

shall review its policies against discrimination and retaliation and revise them, if

necessary, so that such policies include, at minimum, the following:

              a.    A prohibition against sexual harassment, including a definition

of sexual harassment and examples of behavior that could be considered sexual

harassment;

              b.    A prohibition against retaliation for complaining about sexual

harassment;

              c.    A provision that employees can complain of sexual harassment or

retaliation to any person in the chain of command above the employee or directly to

any human resources personnel; and that any person in the chain of command who

received a complaint of sexual harassment or retaliation above the person who made

the complaint must report the complaint to the general manager of the restaurant

and/or any human resources personnel;

              d.    A provision that employees are not required to complain of sexual

harassment or retaliation to a person against whom they allege discrimination,

harassment, or retaliation;

              e.    A provision that managers who receive a complaint of sexual

harassment or retaliation, or who witnesses or otherwise becomes aware of sexual

harassment or retaliation, must report the conduct up the chain of command and/or

to Human Resources.
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 7 of 20 PageID #:329




             f.     A provision that an employee found to have engaged in sexual

harassment, will be subject to discipline, up to and including termination;

             g.     A provision that Rosebud will protect the confidentiality of

harassment and retaliation complaints to the extent possible;

             h.     A provision that employees who complain of sexual harassment

or retaliation or provide information related to such complaints will not be retaliated

against and that employees engaging in retaliation will be subject to discipline, up to

and including termination; and

             i.     A provision that, promptly upon the conclusion of its investigation

of a complaint, Rosebud will communicate to the complaining party the results of the

investigation and the remedial actions taken or proposed, if any.

      11.    The inclusion of Paragraph 10 in the Decree does not represent EEOC’s

or the Court’s approval of Rosebud’s policies against sexual harassment or retaliation.

      12.    Within sixty (60) days of entry of the Decree, Rosebud shall provide the

EEOC with the Policies required by Paragraph 10 above. The EEOC will have twenty-

one (21) calendar days to comment on the Policies. Rosebud must consider any

suggestions made by EEOC with respect to their Policies. After the EEOC has

commented, and there is no dispute regarding the comments, Rosebud shall provide

a hard copy of its policy to all its employees. Thereafter, Rosebud shall make its anti-

harassment and anti-retaliation policies available to new hires upon hire.
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 8 of 20 PageID #:330




                                     TRAINING

      13.    During the term of this Decree, Rosebud shall provide annual training

to all employees regarding Title VII’s prohibition on sexual harassment and

retaliation. All managers and human resources personnel shall attend an annual

separate in-person training session for such employees designed to cover their

responsibilities under Title VII. If any managers or human resources personnel are

unable to attend an in-person training session, or work at any future location of

Defendant’s located outside the state of Illinois, such managers and human resources

personnel may view a video of the in-person training provided to other managers and

human resources personnel. The first training shall take place no later than sixty

(60) days after entry of the Decree. Rosebud shall provide training at least once every

twelve (12) months for the duration of the Decree, with each training taking place

within sixty (60) calendar days of each anniversary following entry of this Decree. A

registry of attendance shall be maintained for each training session required under

this Paragraph.

      14.    Rosebud    shall   obtain   the   EEOC’s    approval   of   its   proposed

outside/independent trainer(s) and the proposed training content and materials

before the commencement of any training session required under Paragraph 13,

above. Rosebud shall submit the name(s), address(es), telephone number(s),

resume(s) and training proposal of its proposed trainer(s) (including copies of all

materials proposed to be displayed, distributed, or otherwise presented) to the EEOC

at least thirty (30) calendar days prior to the proposed date of each training session.
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 9 of 20 PageID #:331




EEOC shall have seven (7) business days from the date it receives the information

described above to accept or reject the proposed trainer(s), training proposal, and/or

training materials. In the event the EEOC does not approve Rosebud’s proposed

trainer(s), training proposal, and/or training materials, Rosebud shall have fourteen

(14) days to identify an alternate trainer(s) and/or make changes to the training

proposal and/or training materials. The EEOC shall then have five (5) business days

from the date it receives the information described above to accept or reject the

alternate trainer(s), proposal, and/or training materials. If the parties cannot agree

on a trainer or training content through this process, they may seek the Court’s

assistance under Paragraph 23, below.

      15.     The EEOC shall not unreasonably refuse approval of the trainer chosen

by Rosebud.

      16.     No later than fourteen (14) calendar days after each training session

described in Paragraph 13, above, takes place, Rosebud shall certify to the EEOC in

writing that the required training session has taken place and the required personnel

have attended. Every certification of training described in this Paragraph shall

include: (a) the date, location, and duration of the training; (b) a copy of the registry

of attendance, which shall include the name and position of each person trained; (c)

a current list by name and position of all the employees subject to the training

requirement; and (d) copies of any and all pamphlets, brochures, outlines, or other
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 10 of 20 PageID #:332




written materials provided or displayed to the personnel attending each training

session, if not already provided to the EEOC.

      17.    To the extent that non-management training is conducted in-person by

the Trainer, Rosebud shall issue written reports and provide materials to the EEOC

on the same terms as addressed in paragraph 16, above; however, to the extent that

non-management training is conducted via computer or internet, Rosebud will

provide a copy of such training to the EEOC in advance, and shall provide the EEOC

with a list of all employees trained using this method as part of the semi-annual

report to the EEOC and a list of employees employed during the reporting period who

have not received training and a plan for providing training to all such employees.

                   POSTING AND DISTRIBUTION OF NOTICE

      18.    No later than ten (10) business days after entry of this Decree, Rosebud

shall post copies of the Notice attached as Exhibit C to this Decree in a conspicuous

location on a bulletin board or other physical space that is regularly used by Rosebud

for posting legal notices concerning employee rights. The Notice shall remain posted

in this manner for the term of this Decree. Rosebud shall take all reasonable steps to

ensure that the posting is not altered, defaced, or covered by any other material.

Rosebud shall permit a representative of the EEOC to enter Rosebud’s premises for

purposes of verifying compliance with this Paragraph at any time during normal

business hours without prior notice. Nothing in this Paragraph shall be deemed to

require Rosebud to post such a notice in a place visible to Restaurant patrons.
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 11 of 20 PageID #:333




      19.    No later than fifteen (15) business days after entry of this Decree,

Rosebud shall certify to EEOC in writing that the Notice has been properly posted

and distributed in accordance with Paragraph 18.

                                RECORD KEEPING

      20.    During the term of this Decree, Rosebud shall maintain and make

available for inspection and copying by the EEOC written records of every complaint

or report by any employee of sexual harassment or retaliation. For each such

complaint or report, such records shall include: (a) the name of the employee who

made the complaint or report and that employee’s address and telephone number; (b)

the date of the complaint or report; (c) a written description of what was alleged in

the complaint or report; (d) the name and position of all managers or human resources

personnel who were made aware of the complaint or report, to the extent known by

Rosebud’s managers or human resources director; (e) a written description of the

resolution or outcome of the complaint or report, including a description of what

actions, if any, Rosebud took, and the name and position of all employees who were

involved in any such actions taken; and (f) if the complaint or report was made in

written form, a copy thereof.

                                   REPORTING

      21.    Rosebud shall furnish to the EEOC the following written reports semi-

annually (“Semi-Annual Report”) during the term of this Decree. The first Semi-

Annual Report shall be due six (6) months after entry of the Decree. Subsequent

Semi-Annual Reports shall be due every six (6) months thereafter, except that the
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 12 of 20 PageID #:334




final Semi-Annual Report shall be due thirty (30) calendar days prior to the

expiration of the Decree. Each such Semi-Annual Report shall contain:

             (a)    copies of all records described in Paragraph 20, above, for the six

(6) month period preceding the Semi-Annual Report (or for the five (5) month period

preceding the final Semi-Annual Report), or a certification by Rosebud that no

complaints or reports of discrimination were received during that period; and

             (b)    a certification by Rosebud that the Notice required to be posted

pursuant to Paragraph 18 of the Decree remained posted in the manner required

during the entire six (6) month period preceding the Semi-Annual Report.

                              DISPUTE RESOLUTION

      22.    To the extent that the EEOC has reasonable concerns about compliance

with the terms of this Decree, Rosebud shall reasonably cooperate with the EEOC to

address those concerns by providing documents and information when requested.

      23.    To the extent that either party to this Decree believes that the other

party has failed to comply with any provision(s) of the Decree, the complaining party

shall notify the other party of the alleged non-compliance in writing (either via letter

or e-mail) and shall afford the alleged non-complying party fourteen (14) calendar

days to remedy the non-compliance or to the satisfy the complaining party that the

alleged non-complying party has complied. If the alleged non-complying party has

not remedied the alleged non-compliance or satisfied the complaining party that it

has complied within fourteen (14) calendar days, the complaining party may apply to

the Court for appropriate relief, which may include modification of this Decree.
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 13 of 20 PageID #:335




      24.    In resolving any dispute with regard to either party’s compliance with

any provision of this Decree, the Court shall have available to it all equitable

remedies which come within the Court’s inherent authority, including, but not limited

to, extension of any or all terms of the Decree and/or imposing a monetary fine for

noncompliance.

 TERM AND SCOPE OF THE DECREE AND RETENTION OF JURISDICTION

      25.    The terms of this Decree apply to all restaurants in which Rosebud is an

owner, shareholder, or member during the duration of the Decree; operated by

Rosebud during the duration of the Decree; and/or for which Rosebud provides

administrative or management services during the duration of the Decree, except any

restaurants that are newly acquired or established during any extension of this

Decree for purposes of the Dispute Resolution provisions, above, shall not be bound

by the Record Keeping and Reporting provisions in paragraphs 20 and 21, above.

      26.    All provisions of this Decree shall be in effect (and the Court will retain

jurisdiction of this matter to enforce this Decree) for a term of two (2) years

immediately following the entry of the Decree, unless extended by order of this Court,

provided, however, that if at the end of the term of the Decree, any disputes under

Paragraph 23, above, remain unresolved, the term of the Decree shall be

automatically extended (and the Court will retain jurisdiction of this matter to

enforce the Decree) for the sole purpose of resolving such disputes, and until such

time as all such disputes have been resolved.
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 14 of 20 PageID #:336




                          MISCELLANEOUS PROVISIONS

      27.    Each party to this Decree shall bear its own expenses, attorneys’ fees,

and costs.

      28.    Rosebud agrees that it will not condition the receipt of monetary relief

on the agreement of Tina Rosenthal or Rhonda Teven to: (a) maintain as confidential

the facts and/or allegations underlying the charge, her complaints, or the terms of

this Decree; (b) waive any statutory rights to file a charge with any governmental

agency; (c) refrain from reapplying for a job with Defendant or any successor of

Defendant; or (d) agree to a non-disparagement and/or confidentiality agreement.

      29.    The terms of this Decree are and shall be binding on the present and

future directors, officers, managers, agents, successors, and assigns of Rosebud. Prior

to any sale or other transfer of Rosebud’s business or sale or other transfer of all or a

substantial portion of Rosebud’s assets, Rosebud shall provide a copy of this Decree

to any potential purchaser, potential transferee, or other potential successor.

      30.    When this Decree requires a certification by Rosebud of any fact(s), such

certification shall be made under oath or penalty of perjury by an officer or

management employee of Rosebud to the best of such officer or management

employee’s knowledge, information, and belief.

      31.    Rosebud shall make reasonable efforts to allow personnel within its

employ, upon request by the EEOC, to cooperate with and to be interviewed by the

EEOC, for purposes of verifying compliance with this Decree.
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 15 of 20 PageID #:337




        32.     When this Decree requires the submission by Rosebud of reports,

certifications, notices, or other materials to the EEOC, they shall be sent by U.S. Mail

to Rosebud Consent Decree Compliance, Legal Unit, U.S. Equal Employment

Opportunity Commission, 500 W. Madison St., Ste. 2000, Chicago, IL 60661. By

advance agreement of the parties, prior to each submission, materials may

alternatively be submitted by electronic mail. With regard to the EEOC’s required

notifications or communications with Rosebud, such communications shall be sent to

Jennifer Naber, Laner Muchin, Ltd, 515 N. State Street, Suite 2800, Chicago, Illinois

60654, jnaber@lanermuchin.com, or another representative as designated by

Rosebud in writing to the EEOC.

              SO ORDERED, ADJUDGED, and DECREED on this 15th day of October,
2018.


                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge


 Agreed to in form and content:

 For the U.S. EQUAL EMPLOYMENT              For ROSEBUD RESTAURANTS,
 OPPORTUNITY COMMISSION                     INC.
 500 West Madison Street, Suite 2000
 Chicago, Illinois 60661
 312-869-8000
                                            /s/ David Cascio_____________________
                                            Jennifer Naber
 /s/ Gregory Gochanour                      David Cascio
 GREGORY GOCHANOUR                          Attorneys for Rosebud Restaurants, Inc.
 Regional Attorney                          Laner Muchin
 Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 16 of 20 PageID #:338




                                        515 North State Street, Suite 2800
                                        Chicago, IL 60654
/s/ Diane Smason
DIANE SMASON
Supervisory Trial Attorney


/s/ Ann Henry
ANN HENRY
Trial Attorney


/s/ Richard Mrizek
RICHARD MRIZEK
Trial Attorney
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 17 of 20 PageID #:339




                                  EXHIBIT A

                            RELEASE AGREEMENT

      In consideration of $130,000.00 to be paid to me by Rosebud Restaurants, Inc.,

in connection with the resolution of EEOC v. Rosebud Restaurants, Inc., No. 17-cv-

6815 (N.D. Ill.), I waive my right to recover for any claims of sexual harassment and

retaliation arising under Title VII of the Civil Rights Act of 1964 that I had against

Rosebud on or before the date of this release and that were included in the claims in

EEOC’s complaint in EEOC v. Rosebud Restaurants, Inc.



Signed: _________________________             Date: ______________________
            Tina Rosenthal
  Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 18 of 20 PageID #:340




                                  EXHIBIT B

                            RELEASE AGREEMENT

      In consideration of $30,000.00 to be paid to me by Rosebud Restaurants, Inc.,

in connection with the resolution of EEOC v. Rosebud Restaurants, Inc., No. 17-cv-

6815 (N.D. Ill.), I waive my right to recover for any claims of sexual harassment and

retaliation arising under Title VII of the Civil Rights Act of 1964 that I had against

Rosebud on or before the date of this release and that were included in the claims in

EEOC’s complaint in EEOC v. Rosebud Restaurants, Inc.



Signed: _________________________             Date: ______________________
          Rhonda Teven
Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 19 of 20 PageID #:341




             EXHIBIT C
   Case: 1:17-cv-06815 Document #: 55 Filed: 10/15/18 Page 20 of 20 PageID #:342




                           NOTICE TO ROSEBUD EMPLOYEES

        This Notice is being posted pursuant to a Consent Decree entered by the federal court in
the Northern District of Illinois in EEOC v. Rosebud Restaurants, Inc., No. 17-cv-6815 (N.D. Ill.),
resolving a lawsuit filed by the U.S. Equal Employment Opportunity Commission (EEOC) against
Rosebud.

        In this lawsuit, the EEOC alleged that Rosebud violated Title VII of the Civil Rights Act
of 1964 (Title VII) by subjecting a class of female employees, consisting of two individuals, to
sexual harassment and retaliating against one employee in 2013 and early 2014 at one of Rosebud’s
former restaurants. Rosebud filed an Answer in which it denied the allegations.

      To resolve this case, EEOC and Rosebud have entered into a Consent Decree requiring,
among other things, that:

   1. Rosebud will pay monetary relief to the two eligible claimants;

   2. Rosebud is enjoined from subjecting employees to sexual harassment;

   3. Rosebud is enjoined from retaliating against anyone for making a report or complaint about
      unlawful employment discrimination or harassment, for filing a charge of discrimination,
      or for participating in any way in a proceeding under Title VII; and

   4. Rosebud will ensure that its policy against discrimination and harassment complies with
      Title VII and will re-distribute its policy to all employees; and

   5. Rosebud will provide training to all employees on the policy and the requirements of
      Title VII.

        The EEOC is a federal agency that enforces federal laws prohibiting discrimination in
employment based on race, color, sex (including sexual harassment, pregnancy), religion, national
origin, age, disability, genetic information, and retaliation. Further information about EEOC and
these laws is available on EEOC’s web site at www.eeoc.gov. If you believe you have been
subjected to unlawful discrimination or retaliation, you may contact EEOC by phone at (312) 869-
8000 or by TTY at (312) 869-8001. The EEOC charges no fees.

    THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

       This Notice must remain posted for two (2) years from the date below and must be altered,
defaced, or covered by any other material. Any questions about this Notice or compliance with its
terms may be directed to: Rosebud Consent Decree Compliance; EEOC – Legal Unit; 500 West
Madison Street, Suite 2000; Chicago, Illinois 60661.

Dated: October 12, 2018                              ____________________________
                                                     John Robert Blakey
                                                     United States District Judge
